Mr. Justice Yantis delivered the opinion of the court: Cecil Trout, a member of the Howitzer Co. 130th Inf., I. N. Gr., was in the military bus-fire accident that occurred near Pana, Illinois, on July 26, 1933. Plaintiff in his claim asks reimbursement for loss of employment for four days. A Military Medical Board examined claimant on August 8, 1934, while at Camp Grant and found that there were no signs of disability of any kind. In his testimony Private Trout stated he agreed with this report. Two days intervened between the bus-fire accident and the time Private Trout went to Camp Grant. He testified that he was able to perform all of his regular duties. Apparently he did not lose any wages and was fortunate in apparently not receiving any serious injuries. Under the conditions of the record there is apparently no basis for making any award and no recommendation for an award is therefore made. Claim dismissed.